Citation Nr: 1446480	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Board notes that it recharacterized the Veteran's separated claims for entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for anxiety as a single claim of entitlement to service connection for an acquired psychiatric disorder, since a claim for entitlement to service connection for psychiatric disorders encompasses all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).   

The issues of entitlement to service connection for a back disorder and a psychiatric disorder are remanded to the RO.


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied service connection for status post spinal fusion, L4-S1; although provided notice of this decision, the Veteran did not perfect an appeal thereof, nor was new evidence received, within the applicable time period.

2.  Evidence associated with the claims file since the March 2004 rating decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been submitted since the March 2004 rating decision, and the Veteran's claim for entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a back disorder.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

In a March 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for status post spinal fusion, L4-S1.  While the Veteran was advised of the RO's decision, he did not file a notice of disagreement to initiate an appeal.  In addition, new and material evidence was not received within one year of the March 2004 rating decision.  As such, the March 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In April 2009, the Veteran filed the present claim to reopen the issue of entitlement to service connection for a back disorder.  In a June 2009 rating decision, the RO denied reopening the Veteran's claim based on a finding that the Veteran did not submit new and material evidence.  In June 2009, the Veteran filed a notice of disagreement, and in February 2010, he perfected his appeal. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for a back disorder, this decision is not binding on the Board.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision. 

A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the March 2004 rating decision is the last final disallowance of the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

The evidence of record at the time of the March 2004 rating decision included the Veteran's service treatment records and VA treatment records.  The RO found that although the Veteran's service treatment records reflected a single instance of treatment for low back pain in February 1970, his VA treatment records related current low back pain to a post-service back injury.  The RO denied the claim on the basis that the Veteran's status post spinal fusion, L4-S1, neither occurred in nor was caused by service.        
 
In April 2009, the Veteran sought to reopen his claim of entitlement to service connection for a back disorder.  Specifically, the Veteran continued to contend that he injured his back as a result of the many airborne jumps he completed as a paratrooper in service.  In support of these contentions, the Veteran submitted a certificate documenting successful completed of the Airborne Course at Fort Benning, Georgia, in March 1970.  In addition, Social Security Administration (SSA) records added to the record since the last final denial show that the Veteran suffers from current low back symptomatology, although the SSA records attribute this symptomatology to an on-the-job injury which occurred in September 1990.  

The Board views the evidence submitted since the March 2004 rating decision as being new and material because it contributes to a more complete picture of the Veteran's current back disability.  The Veteran has indicated that his current back symptomatology was due to multiple airborne jumps as a paratrooper in service.  The March 1970 certificate documenting his successful completion of the Airborne Course at Fort Benning, Georgia, corroborates that he engaged in many airborne jumps.  As new and material evidence has been submitted, the claim for entitlement to service connection for a back disorder is reopened.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a back disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran contends he injured his back as a result of the many airborne jumps he completed as a paratrooper in service.  The Veteran's service treatment records reveal that he was treated for lower back pain in February 1970.  Furthermore, his service treatment records also show that he complained of painful ankles on several occasions in 1971 which he attributed to trauma related to jumping.  In addition, a certificate submitted by the Veteran documents his successful completion of the Airborne Course at Fort Benning, Georgia, in March 1970.  
	
SSA records show that the Veteran suffers from current low back symptomatology, although these records attribute this symptomatology to an on-the-job injury which occurred in September 1990.  However, the records do not address the likelihood that the September 1990 back injury aggravated a preexisting back injury that had its initial onset in service, as the Veteran alleges.  Therefore, the record does not contain sufficient evidence to decide the claim, as the Board lacks the medical expertise necessary to determine the nature and etiology of any back disorder and the Veteran has not been provided a VA examination.  See McLendon v. Nicholson, 20 Vet. App. at 83; Colvin, 1 Vet. App. at 175.  

In addition, the Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety.  The Veteran has alleged several stressors in relation to his claim for entitlement to service connection for PTSD.  While in basic training attached to the 4th Battalion, 1st Training Brigade, at Fort Bragg, North Carolina, in October 1969, the Veteran indicated that he was falsely accused of stealing a drill sergeant's liquor and then physically assaulted.  The Veteran also indicated that he was placed in a gas chamber without a mask before eventually escaping.  The Veteran states that a few weeks later, the same drill sergeant kicked another soldier's face into the rear sight of his weapon, causing substantial injury to the other soldier which required hospitalization.  The Veteran alleged that he never saw that soldier again and still experienced nightmares about the event.  The Veteran also claimed that in January 1970 while at Advanced Pre-Airborne Infantry training at Fort Gordon, Georgia, the armorer in charge of maintaining weapons ordered the Veteran and approximately 7 to 8 other soldiers to take lysergic acid diethylamide (LSD) following field training, which left the Veteran mentally distressed.  In the summer of 1971, back at Fort Bragg, North Carolina, the Veteran asserted that he was captured and physically abused during escape and evasion training, and that he still had scars on his back from this assault.  He further indicated that he was also placed in a metal wall locker which was then "put into the ground."  

A review of the Veteran's service personnel records confirms that he was stationed at Fort Bragg, North Carolina, for basic training from September 1968 to December 1969.  He was then transferred to Fort Gordon, Georgia, from December 1969 to March 1970 for Airborne Infantry Training.  He underwent Basic Airborne training at Fort Benning, Georgia, from March 1970 to April 1970 before returning to Fort Bragg as a scout observer.  

Here, the RO issued a Formal Finding of a Lack of Evidence to Verify Stressors in May 2009.  However, the Veteran submitted more detailed stressor information in correspondence dated in August 2009.  The Veteran's VA treatment records reveal that he has been diagnosed as having panic disorder, adjustment disorder with anxiety, and depressive disorder.  A May 2008 PTSD screening test was also positive.  These records indicate that the Veteran reported the onset of psychiatric symptomatology in 1972.  

The Board's review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

There are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records, including evidence of behavior changes, which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2014).

On remand, the RO must provide the Veteran with notice of the evidence necessary to corroborate a stressor during service to support his claim for PTSD due to personal assault, pursuant to 38 C.F.R. § 3.304(f).  This requirement is consistent with the duty to inform the claimant of the information and evidence needed to substantiate the claim.  See 38 C.F.R. § 3.159(c).

A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, as there is evidence of current psychiatric symptomatology which the Veteran has credibly related to service, a VA examination to assess the current nature and the etiology of the Veteran's claimed psychiatric disability is warranted.  

Accordingly, the case is remanded for the following action:

1. Provide notice and assistance to the Veteran with respect to his claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety.  In particular, advise the Veteran of alternate sources that may constitute credible supporting evidence for verification of a personal assault.  38 C.F.R. § 3.304(f)(5).  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, then notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present, as well as the etiology of any psychiatric disorder(s) found.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether any currently diagnosed psychiatric disorder is related to service.  The examiner must integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The examination report must include a detailed account of all pathology found to be present.  The examiner must state whether any diagnosed psychiatric disorder is related to the Veteran's active duty service.

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the 
in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

3.  Schedule the Veteran for a comprehensive VA orthopedic examination to determine the diagnoses of all low back disorders that are present, as well as the etiology of any low back disorder found.  The claims file and all electronic records, to include on Virtual VA, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Following a review of the evidence of record, and with consideration of the Veteran's statements and any lay statements of record, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that any degree of the Veteran's current low back symptomatology is related to an in-service event, such as airborne jumps as a paratrooper, or otherwise related to the low back symptomatology documented in the February 1970 service treatment record.  Specifically, the examiner should opine as to the likelihood that the September 1990 post-service back injury noted in the Veteran's SSA records was an aggravation of the back symptomatology initially noted in service in February 1970.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6. Finally, after undertaking any other development deemed appropriate, the RO must readjudicate the issues on appeal.  If any benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


